Citation Nr: 1725059	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  16-36 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 14, 1999 for the award of
service connection for traumatic degenerative joint disease (DJD) of the left knee
with instability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

The Veteran testified at a Board videoconference hearing in August 2008.  He also testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  Transcripts of those hearings are of record.


FINDINGS OF FACT

1. In an October 1975 rating decision, the RO denied entitlement to service connection for DJD of the left knee with instability.

2. The Veteran's claim was appealed to the Board, and in a February 1977 decision, the Board denied entitlement to service connection because it found there was no evidence that the Veteran's preexisting condition was worsened due to his military service.

3. The Veteran reapplied in November 1987 and February 1991, and both of these claims were subsequently denied because the RO found that there was no new and material evidence that the Veteran's preexisting condition was aggravated in service.  The Veteran did not tender a Notice of Disagreement (NOD).

4. On September 14, 1999, the Veteran reopened his claim for entitlement to service connection for a left knee disability. 

5. In a February 2004 rating decision, the RO granted service connection for a left knee disability, effective September 14, 1999, the date the Veteran's claim was reopened.

6. In March 2004, the Veteran filed a NOD, stating that the effective date should have been May 7, 1975, the date the original claim was filed.

7. The Veteran raised the issue of clear and unmistakable error (CUE) at an August 2008 Board hearing.

8. The issue of whether there was CUE in the Board of Veterans' Appeals' February 1977 decision that denied service connection for traumatic osteoarthritis of the left knee was adjudicated in a December 2008 Board decision and the Veteran did not appeal that decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 1999, for the grant of service connection for traumatic osteoarthritis of the left knee, to include on the basis of CUE is precluded as a matter of law.  See 38 U.S.C.A. §§ 5103 (a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Duty to notify was satisfied by letters dated in March 2001 and March 2006. The Board also notes that the VCAA is not applicable to claims alleging clear and unmistakable error. Livesay v. Principi, 15 Vet. App. 165 (2001).

The RO has secured the Veteran's service treatment records (STRs) pertinent VA treatment records, and was afforded VA examinations in April 1999 and January 2004.  The Veteran has submitted personal statements, a lay statement, hearing testimonies, and medical treatise information.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  VA's duty to assist is met.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, the effective date of an award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

The Veteran seeks entitlement to an effective date earlier than September 14, 1999, for the grant of service connection for a left knee disability.  He asserts than an effective date of May 7, 1975, the date of his original claim for service connection is appropriate.  The Veteran contends that there was evidence of record that his condition was aggravated and related to service at the time of his first application in 1975.  He further contends that he was granted service connection for this disability in 1999 based off of the same information that was of record in 1975.  He contends there is CUE in the effective date of service connection for traumatic DJD of the left knee status post arthroscopy and arthrotome with instability as well as with limitation of motion.  See "Statement of Accredited Representative," dated in August 2016.

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought." See 38 C.F.R. §§ 3.155 , 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1 (p) (2016).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155 , 3.160 (2015).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

In this case, Veteran submitted an original claim for entitlement to service connection for a left knee disability on April 29, 1975.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received on May 7, 1975.  That claim for service connection was denied by the RO in an October 1975 rating decision because the RO found that the Veteran's preexisting condition was not aggravated by his military service.  The Veteran appealed to the Board and in February 1977, the Board denied the Veteran's claim for entitlement to service connection for a left knee disability, finding that the evidence did not show that the Veteran's condition was aggravated by his military service.  The Veteran did not file a motion for reconsideration of the February 1977 decision and it became final.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.

Subsequently, the Veteran reopened his claim in November 1987 and March 1991, both of which were denied by the RO.  He did not appeal those decisions and they became final.

Consequently, the denial of his claim to reopen in the March 1991 rating decision
represents the last prior final adjudication of his earlier service connection claim;
See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).  The Board notes that the March 1991 RO decision is final.  Finality determinations contained within that decision or within other prior decisions that found that a denial of a claim of service connection for left knee DJD was final can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C.A. § 5 109A, 71 11; 38 C.F.R. §. 3.105, 20.1400 (2008).  As such, absent the separate issue of CUE, which is hereby precluded as a matter of law, the RO assigned the earliest possible effective date for its grant of the reopened claim based on the date his most recent claim to reopen was received, September 14, 1999. See Leonardv. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Princzpi, 349 F.3d 1326 (Fed. Cir. 2003).

The claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for a left knee disorder after the last final denial of the claim in March 1991, but before the September 1999 effective date now assigned.  38 C.F.R.
§§  3.1 (p), 3.155(a).

On September 14, 1999, VA received correspondence from the Veteran requesting that his claim for entitlement to service connection for a left knee disability be reopened on "clear and unmistakable error." In a September 1999 rating decision, the RO denied entitlement to service connection for a left knee disability.  The Veteran subsequently reopened his claim in August 2000 and February 2001, both of which were denied respectively.  However, a VA physician provided an opinion that the Veteran's traumatic degenerative changes were due to the February 1974 injury.  Based on that favorable opinion, on February 7, 2004 the RO issued another rating decision granting entitlement to service connection for a left knee disability.  The February 7, 2004 rating decision established an effective date of September 14, 1999 for the grant of service connection for traumatic degenerative joint disease DJD) of the left knee with instability.

The Board notes that under 38 C.F.R. § 3.157(b), VA medical evidence may constitute an informal claim once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  However, here, this regulation does not entitle the Veteran to an earlier effective date since service connection for a left knee disorder had not yet been awarded at the time of the VA
treatment records dated in the 1990s.

The Board further notes that the April 1999 VA examination, although dated one year prior to receipt of the September 1999 claim to reopen, merely revealed treatment for a left knee disorder, but did not constitute new and material evidence to reopen the claim.  Thus, it could not serve as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1); Lalonde v. West, 1.2 Vet. App. 377, 382 (1999); Brannon, 12 Vet. App. at 35.

Lastly, newly-discovered STRs can also serve as a basis for reopening a claim.  See
38 C.F.R. § 3.156(c).  In this regard, the Veteran has also proposed that 38 C.F.R.
§ 3.156(c) applies here, entitling him to an effective date retroactive to his original
May 1975 claim.  See March 2004 NOD.  However, no additional STRs were ever
identified, submitted, or secured after all of the original STRs were received and reviewed by the RO in the initial October 1975 rating decision.  Consequently,
38 C.F.R. § 3.156(c) is inapplicable here, and does not afford the Veteran an earlier effective date.

As noted above, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r).  Thus, in this case the Veteran is not entitled to an effective date prior to September 14, 1999, the date of receipt of the petition to reopen the previously denied claim.

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date based on his earlier claim for service connection, the Board reiterates that this claim of clear and unmistakable error was denied by the Board in December 2008.  The Veteran did not file a motion for reconsideration as to the issue or appeal the issue to the Court, and there has been no adjudicatory finding of CUE in the Board decision denying entitlement to service connection for a left knee disability.

Therefore, that decision is final, and thereby precluded.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, the earlier claim may not serve as a basis for an earlier effective date.  Furthermore, the Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on the earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the February 2004 rating decision and December 2008 Board decision by raising a freestanding claim for entitlement to an earlier effective date must fail.

Accordingly, the Board finds the claim for assignment of an effective date earlier than September 14, 1999, for the grant of entitlement to service connection for a left knee disability is precluded as a matter of law.


ORDER

Entitlement to an effective date earlier than September 14, 1999, for the grant of service connection for a left knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


